In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1182V
                                     Filed: August 14, 2017
                                         UNPUBLISHED


    PHILLIP BERNOTAS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On September 21, 2016, Phillip Bernotas (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that he suffered brachial
neuritis as a result of receiving a Tetanus, Diphtheria, Acellular Pertussis (“Tdap”)
vaccine on September 21, 2013. On June 16, 2017, the undersigned issued a decision
awarding compensation to petitioner based on the parties’ joint stipulation. (ECF No.
25.)

      On June 28, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 26.) Petitioner requests attorneys’ fees in the amount of $16,310.50, and

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
attorneys’ costs in the amount of $761.12. (Id. at 1) In compliance with General Order
#9, petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Thus, the total amount requested is $17,071.62.

        On July 17, 2017, respondent filed a response to petitioner’s motion. (ECF No.
27.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3. Petitioner did not file a reply.

        The undersigned has reviewed the billing records submitted with petitioner’s
request. The undersigned has reviewed the billing records submitted with petitioner’s
request. Petitioner’s counsel has requested an increase in rates previously requested
for work performed in 2015-163 and rates for work performed in 2017. See Pet. Motion
at 1 (Table of requested rates). The undersigned recently awarded the rates requested
in this case in several SPU cases, Murray 16-575V, English 16-825V and Glick 16-
1377.4 As stated in Murray, the requested rates are within the range corresponding to
the experience of the attorneys involved.5 Furthermore, the undersigned finds the
requested rates to be appropriate given the attorneys’ experience and high quality of
work. See McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL
5634323, at *17 (Fed. Cl. Spec. Mstr. Sept. 1, 2015) (discussing the factors which
should be considered when determining an attorney’s appropriate hourly rate). In the
undersigned’s experience, the request appears reasonable, and the undersigned finds
no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.




3
  For example, petitioner’s counsel has requested an increase in his rate for work performed in 2015-16
from $300 per hour to $350 per hour.
4
 After allowing time for the parties to file any motion for redaction, these decisions will be posted to the
court’s website, www.uscfc.uscourts.gov.
5
 See http://www.uscfc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf (last
visited on July 19, 2017) (for the OSM’s 2015-16 Fee Schedule);
http://www.uscfc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule-2017.pdf (last visited on
July 19, 2017) (OSM’s 2017 Fee Schedule).

                                                       2
      Accordingly, the undersigned awards the total of $17,071.626 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
John R. Howie, Jr.

        The clerk of the court shall enter judgment in accordance herewith.7

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




6
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
7
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3